IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


STEPHANIE FESSLER                           : No. 122 EAL 2016
                                            :
            v.                              : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
WATCHTOWER BIBLE AND TRACT                  :
SOCIETY OF NEW YORK, INC. AND               :
CHRISTIAN CONGREGATION OF                   :
JEHOVAH'S WITNESSES, INC. AND               :
SPRING GROVE CONGREGATION OF                :
JEHOVAH'S WITNESSES, INC. AND               :
TERRY JEANNE MONHEIM                        :
                                            :
                                            :
PETITION OF: SPRING GROVE                   :
CONGREGATION OF JEHOVAH'S                   :
WITNESSES, INC.                             :
                                            :
                                            :


                                       ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.